Citation Nr: 0330744	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for a skin disorder 
claimed as epidermal cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1981 until May 
1986 and from January 1988 to February 1990.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

This case was previously before the Board in August 2001, 
when it was remanded for additional development.  The Board 
notes that not all of the requested development was 
completed.  Nevertheless, the RO issued an adverse decision 
regarding the veteran's claim for entitlement to service 
connection for tinnitus and a skin disorder claimed as 
epidermal cysts.  Subsequently, the case was returned to the 
Board for appellate review.  

REMAND

Based upon its review of the record, the Board concludes 
that the additional development, which was instructed by the 
Board in its August 2001 remand, has not been completed and 
is necessary.  Given a recent decision of the United States 
Court of Appeals for the Federal Circuit that invalidated 38 
C.F.R. § 19.9(a)(2), however, this development must be 
accomplished by remand.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in order to assist the veteran in the development 
of his appeal and to ensure due process, this case must be 
REMANDED for the following development:


1.	The veteran should be accorded an 
updated VA examination by the appropriate 
physician for tinnitus.  The claims 
folder and copy of this remand must be 
made available to the examiner prior to 
the examination.  The examiner should 
review all examination reports, including 
but not limited to the veteran's service 
records, the veteran's private medical 
records and the VA examination reports.  
Specifically, the examiner should review 
the veteran's "Hearing Conservation Data" 
Report, tabbed on the right with a yellow 
flag and located in the manila folder 
stamped "Service Department Records 
Envelope," which indicates that he worked 
on the flight deck of the USS America.  
The examiner should also review the VA 
examination report dated in March 2001, 
tabbed on the left with a yellow flag, 
which includes the following evaluation 
regarding the veteran's tinnitus 
complaint: "[T]he tinnitus is not related 
to hearing loss, however [the veteran] 
states that he was exposed to loud noise 
and the tinnitus very well could be 
related to the noise exposure while 
working on a flight deck."  The report 
also indicates that the veteran should be 
examined "for an auditory brain stem 
response evaluation due to his unilateral 
tinnitus."  

The examiner is requested to express an 
opinion as to whether the veteran 
currently has tinnitus.  If so, an 
opinion is requested to determine 
whether it is etiologically related to 
the noise he was exposed to while 
serving on an aircraft carrier.  The 
examiner should review the reports 
indicated in the preceding paragraph 
prior to reaching a conclusion and 
should indicate this in his or her 
report.  

In addition, it would be helpful to the 
Board if the examiner's opinions used 
the language "unlikely," "as likely as 
not" or "likely."  (The term, "as likely 
as not," does not mean "within the realm 
of medical possibility," but rather that 
the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to 
find in favor of the examiner's 
conclusion as it is to find against it.)  
All conclusions should be supported by 
citation to clinical findings of record 
and the examiner should provide complete 
rationale for all conclusions reached. 

2.	In the previous remand, the Board 
directed the RO to ensure that the 
veteran was accorded the appropriate VA 
skin examination.  Specifically, the 
Board directed the examiner to include in 
the report a detailed account of all 
manifestations of the skin disorders 
found to be present.  The remand also 
directed that all necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  
Significantly, the examining physician 
was specifically requested to review the 
veteran's service medical records, which 
indicate treatment for numerous skin 
disorders during service as well as the 
veteran's post-service treatment records 
from Dr. George Weaver.  The examiner was 
requested to answer the Board previous 
question: Is any current skin disorder, 
or residual such as scars, related to the 
disorders or excisions noted in the 
veteran's service medical records?  (See 
Service Medical Records, tabbed on the 
right with yellow flags and located in 
the manila envelope entitled, "Service 
Department Records Envelope.")  The 
claims folder and a copy of this remand 
and the previous remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should indicate that 
these materials were reviewed.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.  

The examiner is requested to express an 
opinion as to whether the veteran 
currently has a skin disorder.  If so, 
an opinion is requested to determine 
whether it is etiologically related to 
the veteran's skin condition noted in 
his service medical records.  

In addition, it would be helpful to the 
Board if the examiner's opinions used the 
language "unlikely," "as likely as not" 
or "likely."  (The term, "as likely as 
not," does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.)  All conclusions should 
be supported by citation to clinical 
findings of record.  In addition, the 
examiner should provide 
complete rationale for all conclusions 
reached. 

3.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

4.		To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals of the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court. See M21-1, Park IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



